PER CURIAM:
In this claim, submitted on the pleadings, claimant seeks payment of the sum of $5,220.00 for rent due under a lease agreement with the respondent for office space in Wheeling, West Virginia. Respondent admits the validity and amount of the claim, and states that sufficient funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid.
*113Based on the foregoing, the Court makes an award of $5,220.00 to the claimant.
Award of $5,220.00.